196 F.2d 1020
Ramon REMINE, Appellant,v.UNITED STATES of America, Appellee.
No. 11516.
United States Court of Appeals Sixth Circuit.
May 27, 1952.

Appeal from the United States District Court for the Eastern District of Tennessee, Greeneville; Robert L. Taylor, Judge.
Ramon Remine, in pro per.
Otto T. Ault, U. S. Atty., Knoxville, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The appeal in this criminal case came on to be heard on the briefs submitted by the appellant, Raymon Remine, and by the United States Attorney for the appellee, and on the record in the case;


2
From all of which it appears, from the opinion of the District Judge filed February 17, 1944, and from the order dated September 20, 1951, entered by the successor District Judge overruling the motion to vacate the judgment and sentence, that there is no merit in the points made by appellant;


3
The order overruling the motion to vacate the judgment and sentence is affirmed.